Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 26 May 2021 has been entered. Claims 1, 4, 7, 8, 11, and 14 have been amended.  Claims 6 and 16 have been cancelled.  No claims have been added.  Claims 1-5, 7-15, and 17-20 are still pending in this application, with only claims 1 and 11 being independent.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prosecution history, especially at the previous Remarks by Applicant (26 May 2021, pages 8-10) clearly indicates the reasons for allowance.  Applicant argues the addition of Sonneman fails to disclose, teach, or render obvious the deficiencies of Liu.  After further consideration, the Examiner agrees; therefore, the rejection has been withdrawn and a Notice of Allowance is provided herewith. 
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875